Order entered October 14, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01084-CV

                  DALLAS COUNTY HOSPITAL DISTRICT D/B/A
              PARKLAND HEALTH AND HOSPITAL SYSTEM, Appellant

                                               V.

                               LAURA CONSTANTINO, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-02236-I

                                           ORDER
       We GRANT the parties’ October 11, 2013 joint motion for an extension of time to file

appellee’s brief and appellant’s reply brief. Appellee shall file her brief on or before November

1, 2013. Appellant shall file any reply brief on or before December 10, 2013. We caution the

parties that no further extension of time will be granted in this accelerated appeal absent

extraordinary circumstances.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE